       Case 2:17-cv-00053-JTM-CG Document 97 Filed 09/03/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NATHANIEL TRUJILLO,

             Plaintiff,

v.                                                         CV No. 17-53 JTM/CG

CITY OF HOBBS, et al.,

             Defendants.

             ORDER VACATING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court upon notice that this case has settled. (Doc.

96).

       IT IS THEREFORE ORDERED that the telephonic status conference set for

Tuesday, September 8, 2020, at 2:30 p.m. is hereby VACATED.

       IT IS SO ORDERED.


                                 ___________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
